Citation Nr: 9922530	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-25 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for degenerative lumbar 
disc disease, including as secondary to service-connected 
post-operative excision of pilonidal cyst.

2. Entitlement to service connection for a visual condition.

3. Entitlement to service connection for right carpal tunnel 
syndrome.

4. Entitlement to service connection for dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1953 to November 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a lumbar back 
condition, visual condition, hand condition, and dental 
condition.  


FINDINGS OF FACT

1. There is no competent medical evidence of record of a 
nexus between the veteran's current diagnosis of 
degenerative joint disease and degenerative disc disease 
of the lumbar spine and any incident of service, including 
as secondary to service-connected post-operative pilonidal 
cyst.

2. There is no evidence of record of any current visual 
condition.

3. There is no competent medical evidence of record of a 
nexus between the veteran's current right carpal tunnel 
syndrome and any incident of service.

4. There is no medical evidence of treatment for any dental 
condition or diagnosis of any current dental disorder.  


CONCLUSION OF LAW

The claims of entitlement to service connection for 
degenerative lumbar disc disease, including as secondary to 
service-connected post-operative excision of pilonidal cyst, 
visual condition, right carpal tunnel syndrome, and dental 
condition are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records contain no complaints, 
opinions or diagnoses of any lumbar back or hand pain or 
pathology or any vision problems.  The veteran's separation 
medical examination, dated in November 1957, indicated no 
abnormalities of the spine or upper extremities and visual 
acuity was 20/20 bilaterally.  The report noted several 
missing teeth and a maxillar fixed bridge type.  

A VA examination was conducted in December 1963 in connection 
with the veteran's claim for service connection for a skin 
condition and post-operative pilonidal cyst.  Distant vision 
was reported as 20/20 bilaterally.  No abnormalities of the 
lower back or hands were noted.  

The record contains treatment records from Dr. S.B., 
indicating treatment for back pain in February 1981.  Dr. 
S.B. stated that the veteran had a history of joint pain 
after a back injury, which had worsened.  

A VA general medical examination was conducted in February 
1995.  The veteran reported mild pain "on and off" in his 
lower back.  No spasm or tenderness was noted on physical 
examination.  The examiner indicated a diagnosis of moderate 
degenerative joint disease of the lumbosacral spine with mild 
limitation of range of motion and recurrent pain.  

VA Medical Center (MC) record dated from March to May 1995 
noted complaints of right hand numbness and back pain with 
radiation down the right leg.  Assessments of possible right 
carpal tunnel syndrome, lower back pain, arthritis of the 
spine, non-insulin dependent diabetes mellitus, hypertension 
and congestive heart failure were reported.  

In a statement received in December 1995, the veteran stated 
that his back condition was secondary to the cyst removal 
surgery performed during service.  The veteran also requested 
a determination as to whether his visual problem, dental 
problem, and hand problem were attributable to his military 
service.  

A VA spinal examination was conducted in July 1996.  The 
veteran reported pilonidal cyst excision in 1955 and again in 
1958 and stated that he had intermittent pain in the sacral 
region.  He stated that his right hand became numb while 
driving.  The examiner noted tenderness over the presacral 
fat pad and the lumbosacral junction bilaterally.  Tinel's 
sign was absent at the carpal tunnel and the canal of 
the arm.  Diagnoses of status post pilonidal cyst removal, 
degenerative lumbar disc disease, and right carpal tunnel 
syndrome were reported.  

A VA visual examination in July 1996 showed best correct 
visual acuity of 20/30 and 20/25.  The examiner indicated 
that it was essentially a normal examination.  

A VA spinal examination was conducted in October 1998 and the 
examiner noted review of the veteran's claims file.  The 
veteran complained of lower back pain.  The examiner noted 
very slight tenderness of the paralumbar musculature and 
very slight tenderness in the iliac spine region.  No muscle 
spasm was noted.  The examiner noted some complaints of pain 
at the terminal degrees of range of motion.  The examiner 
indicated impressions of healed status-post surgery pilonidal 
cyst, and degenerative joint and degenerative disc disease of 
the lumbar spine.  The examiner stated that there was 
absolutely no relationship whatsoever between a pilonidal 
cyst at the sacrococcygeal region and the development of a 
low back problem, specifically degenerative joint or 
degenerative disc disease.  The examiner concluded that there 
was no relationship whatsoever between the service-connected 
pilonidal cyst excision and the lumbar spine condition, nor 
was there any aggravation of the lumbar spine condition by 
the service-connected pilonidal cyst condition.  

At a hearing before the undersigned in May 1999, the veteran 
testified that he was taking medication for his back 
condition.  Transcript, pp. 3-4.  He stated that he could not 
remember any doctor stating that his back condition was 
caused by his service-connected pilonidal cyst.  
Transcript, p. 6.  

The veteran testified that he did not see as well out of his 
left eye as his right eye.  Transcript, p. 7.  He reported 
that he began experiencing double vision approximately one 
year into his service period and he was treated with eye 
drops for this condition.  Transcript, p. 7.  The veteran 
reported that he had a detached retina in the late 1950s or 
1960s, after discharge from service.  Transcript, p. 13.  

The veteran indicated that he did not recall injuring his 
right hand during service, but was provided with medication 
for treatment of complaints of numbness in his hands.  
Transcript, pp. 8-9.  

The veteran stated that he was unsure if he had been 
diagnosed with any dental condition during service.  
Transcript, p. 10.  He testified that he had numbness in his 
gums during service.  Transcript, p. 14.  He reported that he 
was not being currently treated for any dental condition.  
Transcript, p. 11.  



II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Service Connection for Degenerative Lumbar Disc Disease

The veteran has submitted evidence of a current diagnosis of 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, as noted on VA examination in October 1998.  

The veteran contends that his current lumbar spine condition 
is secondary to his service-connected residuals of pilonidal 
cyst excision.  There is no competent evidence of record to 
support this contention.  Although the veteran is competent 
to testify as to observable symptoms, such as pain, he is not 
competent to provide evidence or opinion that the observable 
symptoms are secondary to service-connected disability.  See 
Savage v. Gober, 10 Vet. App. 489, 497 (1997).  In fact, the 
VA examiner in October 1998 specifically stated that there 
was "absolutely no relationship whatsoever" between the 
veteran's pilonidal cyst and development of his lumbar back 
condition.  

The Board further notes that the veteran has not presented a 
well-grounded claim for service connection for a lumbar spine 
condition on a direct basis.  The service medical records 
contain no complaints, opinions, or diagnoses of any lumbar 
back pain or pathology.  The first diagnosis of record of 
lower back pain is in February 1981, twenty-four years after 
discharge from service and following a back injury.  In 
addition, there is no competent evidence of a nexus between 
the veteran's current degenerative joint disease and 
degenerative disc disease of the lumbar spine and any 
incident of service.  Without evidence of inservice 
occurrence and a nexus between current diagnosis and any 
incident of service, the veteran's claim cannot be well 
grounded.  

Service Connection for Visual Condition

There is no evidence of record of a current vision 
disability.  The VA examiner in July 1996 reported an 
essentially normal examination.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Even on the 
assumption that slightly diminished acuity is present, there 
is no linkage of that condition to service.

Service Connection for Right Carpal Tunnel Syndrome 

The veteran has submitted evidence of a current diagnosis of 
right carpal tunnel syndrome.  An initial assessment of 
possible right carpal tunnel syndrome was noted in 1995, 
thirty-eight years after discharge from service.  

However, the service medical records contain no record of any 
complaints, opinions, or diagnoses of any right hand pain or 
pathology during service.  Although the veteran testified 
that he had numbness in his hands during service and was 
provided medication for treatment of such, there is no record 
of any treatment for the veteran's hands during service.  The 
veteran did not report any diagnoses with regard to his hands 
during service.  

In addition, there is no competent evidence of record of a 
nexus between the veteran's current right carpal tunnel 
syndrome and any incident of service, including the veteran's 
report of numbness.  Without evidence of inservice occurrence 
and competent evidence of a nexus between the veteran's 
current disability and any incident of service, the veteran's 
claim cannot be well grounded.  

Service Connection for Dental Condition

The record contains no records of treatment for any dental 
condition since service.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer, 3 
Vet. App. at 225.


ORDER

Entitlement to service connection for degenerative lumbar 
disc disease, including as secondary to service-connected 
post-operative excision of pilonidal cyst, is denied.

Entitlement to service connection for a visual condition is 
denied.

Entitlement to service connection for right carpal tunnel 
syndrome is denied.

Entitlement to service connection for dental condition is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

